IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WELLS FARGO BANK N.A.                    : No. 487 MAL 2016
                                         :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
JOANNE R. RICCI, AKA JOANNE R.           :
PILCHESKY                                :
                                         :
                                         :
PETITION OF: JOSEPH W. PILCHESKY         :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of October, 2016, the Petition for Allowance of Appeal

is DENIED.